869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert B. CUMMINS, Defendant-Appellant.
No. 88-6430.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1989.

Before MERRITT and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Defendant appeals from the district court's order which granted the government's motion for pre-trial detention.  He moves for bail pending trial.  The government opposes the motion.


2
The rebuttable presumption of 18 U.S.C. Sec. 3142(e) applies in this case because defendant was charged under the Controlled Substance Act (21 U.S.C. Sec. 801 et seq.).  The material currently available to the Court establishes that defendant does not rebut the presumption that he is a risk of flight and a danger to the community.  Accordingly, the district court's detention order is affirmed, and defendant's motion for bail pending trial is denied.